Citation Nr: 0523242	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  98-18 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating higher than 70 percent prior to 
December 14, 1994.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1966. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1988 rating decision of the in San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By this rating, the originating 
agency confirmed and continued the 50 percent rating for 
service-connected schizophrenia.  The RO subsequently 
increased the disability rating to 70 percent and then to 100 
percent from December 14, 1994.  

The veteran provided testimony at a Travel Board hearing 
conducted in May 1993.  The judge that presided over that 
hearing is no longer employed at the Board.  Another hearing 
was offered, but the veteran did not reply that he desired 
another hearing.  

In its current status, the case returns to the Board 
following completion of development made pursuant to its 
September 1989 and November 2003 remands.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's service-connected psychiatric disability 
resulted in total occupational incapacity from April 12, 
1993.  




CONCLUSION OF LAW

The criteria for a rating of 100 percent were satisfied from 
April 12, 1993.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.16(c), 4.132, 
Code 9204 (prior to November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for psychiatric disability, 
classified as schizophrenia, was established by the 
originating agency by virtue of the September 1970 rating 
decision.  The veteran was assigned a 50 percent rating, 
effective August 1969 following a period of a temporary total 
rating for hospitalization from December 1968.  

In a May 1973 rating decision, the disability rating for 
schizophrenia was increased from a 50 to a 70 percent rating, 
effective April 1973.  Based on a finding of material 
improvement, the RO reduced the veteran's disability rating 
from 70 to 50 percent in its June 1976 rating decision.  This 
rating of 50 percent was confirmed and continued in 
subsequent confirmed rating decisions dated from March 1977.  

The veteran requested a reevaluation of his psychiatric 
condition in an April 1988 statement.  The disability rating 
for the veteran's psychiatric condition was continued at 50 
percent in the July 1988 confirmed rating decision.  The 
veteran expressed disagreement with this decision in August 
1988 and perfected his appeal in January of the following 
year.  The Board in September 1989 remanded the case to the 
originating agency for additional development including 
obtaining legible copies of the records relative to treatment 
provided by the fee-basis physician H. O. Rivera-Gonzalez, 
M.D., of Bayamon, Puerto Rico from 1986 to the present.  

In a March 1991 rating decision, the originating agency 
increased the disability rating for the veteran's service-
connected psychiatric disorder from a 50 percent to a 70 
percent rating.  It is important to note that although the 
service-connected schizophrenia was not the only service-
connected disability at the time, the veteran was also 
service-connected for schistosomiasis, inactive for which he 
has been assigned only a noncompensable rating.  

The Board remanded the case again in July 1994.  At that 
time, it was noted that the veteran was seeking entitlement 
to a 100 percent schedular rating under the provisions of 
38 C.F.R. § 4.16(c), asserting that the service-connected 
psychiatric disorder precluded him from engaging in 
substantially gainful employment.  It was noted that at the 
May 1993 Travel Board hearing, the veteran had submitted a 
copy of his resignation effective April 1993 from his 
position of public high school teacher for personal reasons.  
The Board noted in addition that the information contained in 
the claims folder did not contain any statement from the 
education department regarding the veteran's termination and 
its surrounding circumstances.  

Over the intervening period, the veteran filed a claim for 
total rating based on individual unemployability due to 
service-connected disability.  The date of his application 
was December 14, 1994, and that seems to be the date selected 
by the RO for the current assignment of a total disability 
rating.  

In a February 1998 rating decision, the originating agency 
granted a total rating based on individual unemployability 
effective August 9, 1997, the date of the then recent VA 
examination.  Subsequently, in an October 1998 rating 
decision, the RO granted a 100 percent disability evaluation, 
effective December 14, 1994, based on the finding that the 
veteran was unemployable.  So, in essence, the RO granted a 
schedular rating of 100 percent in recognition of the ongoing 
claim for an increase since 1988.  The veteran was assigned a 
70 percent rating from April 18, 1988 and a 100 percent 
schedular rating from December 14, 1994.  

This case was remanded again in November 2003 for development 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114, Stat. 2096 (2000).  Once this was 
accomplished, the case was returned to the Board for the 
completion of its appellate review.  

The Board observes that the issues previously were framed in 
the context of an earlier effective date.  The veteran has 
had an ongoing claim for an increased rating since 1988, as 
he asserts.  He has been granted a 100 percent rating from 
December 14, 1994.  What he wants now is an increased rating 
higher than 70 percent prior thereto.  Thus, the Board has 
revised the issue in terms of an increased rating prior to 
December 14, 1994.  The Board also notes that the increased 
ratings provided virtue of the March 1991 rating decision 
increased the disability rating from 50 to 70 percent.  
Nevertheless, where the veteran has filed a notice of 
disagreement as to an RO decision assigning a particular 
disability rating, a subsequent RO decision awarding a higher 
rating but less than maximum available benefit does not 
abrogate the pending appeal; hence, no new juridiction-
confirring notice of disagreement must be filed as to the 
subsequent decision.  Ab v. Brown, 6 Vet.App. 35, 38 (1993).  

Also, the law in effect prior to the December 14, 1994, 
rating decision permitted a grant of a 100 percent schedular 
rating in instances where psychiatric disability was the only 
compensable disability and the veteran was rated at 70 
percent.  The former provisions of 38 C.F.R. § 4.16(c) that 
pertain to cases in which the only compensable service-
connected connected disability is a mental disorder assigned 
a 70 percent evaluation and such mental disorder precludes 
the veteran from securing or following substantially gainful 
occupation.  In such cases, the mental disorder shall be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code. 38 C.F.R. § 4.16(c) prior to 
November 7, 1996.  See 61 Fed Re 52700 (October 8, 1996).  

Also, the Board must consider the law in effect prior to 
December 14, 1994.  Significantly, the criteria in the VA 
Schedule for Rating Disabilities for evaluating mental 
disorders were changed during the veteran's appeal.  See 
38 C.F.R. §§ 4.125-4.132, as revised effective November 7, 
1996; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  Thus, the law 
in effect prior to that change is applicable in the veteran's 
case.  

The rating in effect prior to November 7, 1996 states that a 
70 percent evaluation is assigned when the veteran's ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation is assigned when 
there are active psychotic manifestations of such extent, 
severity, depth persistence or bizarreness as to produce 
total social and industrial inadaptability.  38 C.F.R. 
§ 4.132 (prior to November 7, 1996).  

In the veteran's case, however, it is significant to note 
that the veteran continued to work until April 12, 1993, when 
he resigned from his position as high school teacher for 
personal reasons.  Although the record shows he continued to 
be in peril of an emotional break, he was not fully precluded 
from engaging in substantially gainful employment.  
Statements obtained in the social and industrial survey 
completed in January 1995 support the date of the veteran's 
termination of employment, and the veteran submitted a copy 
of his resignation at the time of his Travel Board hearing, 
in May 1993.  

The Board observes that no clear statement in the record 
identifies the veteran's service-connected psychiatric 
disability as the reason for his termination of employment.  
Nevertheless, the surrounding circumstances in his case 
strongly suggest such an association.  It is significant to 
note that the veteran's treating physician recommended the 
termination of the veteran's employment due to service-
connected psychiatric disability just prior to the veteran's 
resignation.  A July 1988 statement from Dr. Rivera-Gonzalez 
shows that the psychiatrist strongly recommended separation 
from any type of employment, stating, "[t]he patient suffers 
a chronic and permanent psychiatric condition and is 
permanently and totally unable for any kind of job."  The 
Board observes that the available clinical records, 
particularly those recorded in 1990 show that the veteran was 
on the verge of explosion, and the veteran was noted to have 
a fair to a poor level of functioning on the report of the 
October 1990 VA psychiatric board examination.  In addition, 
the report of the January 1995 social and industrial survey 
shows that the veteran reported absences from the classroom, 
avoidance of relationships and fears of loss of control.  
Also, a September 1995 statement from the veteran's former 
principal indicates that the veteran's termination was 
related to his pattern of absences that placed the students' 
school year in some jeopardy.  

Accordingly, the preponderance of the evidence shows service-
connected disability rendered the veteran's incapable of 
engaging in gainful employment.  With the application of the 
rating schedule in effect at that time and the provisions of 
38 C.F.R. § 4.16(c) also in effect at that time, the record 
shows that the veteran was entitled to a 100 percent 
schedular rating from April 12, 1993.  

The Board observes that the record prior to that date does 
not support an entitlement to a 100 percent schedular rating, 
as the veteran was not shown to have active psychotic 
manifestations of such extent, severity, depth persistence or 
bizarreness as to produce total social and industrial 
inadaptability.  Despite the anticipation of loss of control 
indicated as early as 1988, evidence of frequent absences 
from employment and difficulties with interpersonal 
relationships, the veteran is not shown to have total social 
and industrial impairment prior to April 12, 1993.  The 
veteran was noted to be at risk for explosive behavior, but 
no documented evidence of any incident was recorded.  Of 
greatest significance, the veteran was still working prior to 
April 12, 1993, albeit with difficulty.  In view of the 
foregoing, the Board is of the opinion that the veteran is 
entitled to a rating of 70 percent from April 1988 and a 100 
percent from April 12 1993.  


ORDER

An increase to a 100 percent schedular rating is warranted 
from April 12, 1993, 
subject to regulations applicable to the payment of monetary 
awards.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


